                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 


JAMES O’KEEFE III,
                                                             Case No. 21-cv-4240 (GHW) (BCM)
       Plaintiff,
                                                             ORDER REMAND,1*&$6(
               - against -

TWITTER, INC.,

       Defendant.



                                 ORDER REMAND,1*&$6(

       WHEREAS, Plaintiff has stipulated that he will neither seek nor accept damages in

excess of $75,000 in this Court or in State court in connection with this action or any other claim

that may be added to this lawsuit;

       WHEREAS, Plaintiff’s stipulation applies to all damages sought by Plaintiff, including

punitive damages;

       WHEREAS, in reliance on Plaintiff’s stipulation, which was made directly to the Court

and upon which this Order is based, Defendant has consented to a remand of this case;

       The Court now hereby orders this action remanded to the Supreme Court of the

State of New York.

      7KH&OHUNRI&RXUWLVGLUHFWHGWRUHPDQGWKLVFDVHWRWKH6XSUHPH&RXUWRIWKH6WDWH

RI1HZ<RUNZLWKRXWGHOD\DQGWRFORVHWKLVFDVHRQWKHGRFNHWRIWKLVFRXUW

       IT IS SO ORDERED.



       Dated: -XQH                          ____________________________
                                                     _____
                                                        ________
                                                        ____  _______
                                                                   ____
                                                                     ____
                                                                       _____
                                                                          ____
                                                                          ____
                                                                             ___
                                                     HRQ.
                                                     H RQ. *5(*25<+:22'6
                                                           *5(*
                                                           *5  ( 252 <+:2
                                                     United States 'LVWULFWJudge
                                                                    'LVWULFWJud
